Citation Nr: 1620591	
Decision Date: 05/20/16    Archive Date: 05/27/16

DOCKET NO.  13-33 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a service connection claim for posttraumatic stress disorder (PTSD). 

2. Entitlement to service connection for a variously diagnosed psychiatric disorder, to include PTSD. 

3. Entitlement to an extraschedular evaluation for bilateral pes planus, to include entitlement to a total disability rating based on unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Andrew L. Wener, Attorney 



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel 


INTRODUCTION

The Veteran had active service from October 1968 to August 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  The RO in Nashville, Tennessee now has jurisdiction over the matter.  

The Veteran appeared at a February 2016 Travel Board hearing.  A transcript of the proceeding is of record.

The issues of entitlement to an extraschedular evaluation for bilateral pes planus, to include TDIU, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a February 2008 rating decision, the RO declined to reopen the Veteran's service connection claim for PTSD.  The Veteran did not perfect an appeal of that decision and the decision became final.

2.  Evidence received since the February 2008 rating decision is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for PTSD.

3.  The evidence is at least in relative equipoise as to whether the Veteran's current acquired psychiatric disorder was incurred in service.


CONCLUSIONS OF LAW

1.  The February 2008 rating decision, which declined to reopen the Veteran's claim of entitlement to service connection for PTSD, is final.  38 U.S.C.A. § 7105 (West 2014), 38 C.F.R. § 3.160(d) (2015).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for PTSD.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for a variously diagnosed psychiatric disorder, to include PTSD, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act

Given the favorable disposition of the Veteran's claim, discussion of the duties to notify and assist is not necessary.

II. New and Material 

Unappealed rating decisions are final with the exception that a claim may be reopened by submission of new and material evidence.  When a Veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material." 

If VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of the Veteran's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  If the Board finds that no such evidence has been offered, that is where the analysis must end.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

In a February 2008 rating decision, the RO declined to reopen the Veteran's service connection claim for PTSD on the basis that there was no evidence of a corroborated in-service stressor.  

Since the February 2008 rating decision, the Veteran's reports of mortar attacks have been corroborated.  Also, additional treatment records have been received, and a VA examination for PTSD was obtained in February 2012.  

The Veteran submitted a statement regarding his in-service stressors in September 2011.  In the statement, he claimed that his PTSD is due to mortar attacks and witnessing the deaths of other service members.  In an April 2012 memorandum, the JSRRC Coordinator noted that the Veteran served with the 56 Field Maintenance Squadron and was assigned to the 31st Field Maintenance Squadron from October 10, 1969 to August 25, 1970 at Tuy Hoa AFB.  The coordinator noted that evidence from various websites indicates that the Tuy Hoa AFB had experienced numerous mortar attacks made by enemy forces from October 10, 1969 to August 25, 1970.  Thus, the JSRRC Coordinator indicated that there was sufficient information to corroborate the stressful events as described by the Veteran.  

The Board finds this evidence "new" in that it had not been previously submitted.  Moreover, the evidence is "material" because it relates to an unestablished fact necessary to substantiate the Veteran's claim.  The Veteran's statements and the April 2012 memorandum establish corroborated in-service stressors.  Thus, the Veteran's claim will be reopened.

III. Service Connection 

In light of the reopening above, the Board must adjudicate the merits of the Veteran's service connection claim de novo. 

Service connection for PTSD specifically requires medical evidence establishing a diagnosis of the disability, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f). 

The Veteran contends he has PTSD is due to mortar attacks and witnessing the deaths of other service members.  In an April 2012 memorandum, the JSRRC Coordinator found that the information required to corroborate the stressful events as described by the Veteran was sufficient to request a VA medical examination.  The JSRRC noted that the Veteran served with the 56 Field Maintenance Squadron and was assigned to the 31st Field Maintenance Squadron from October 10, 1969 to August 25, 1970 at Tuy Hoa AFB.  Evidence from various websites indicates that the Tuy Hoa AFB had experienced numerous mortar attacks made by enemy forces from October 10, 1969 to August 25, 1970.  As such, the Board finds that the Veteran's stressors have been verified.  

Accordingly, the Board will turn to the question of whether the Veteran has PTSD or other psychiatric disability that is related to his service.  The Veteran was afforded a VA PTSD examination in February 2012, where the examiner concluded that the Veteran does not meet the criteria for PTSD.  Instead, the examiner diagnosed dysthymic disorder, anxiety disorder, and polysubstance dependence in full remission.  The report did not address the etiology of the Veteran's anxiety disorder and dysthymic disorder.  He explained that the Veteran presents with some symptoms of PTSD, however, they are not of sufficient number and severity to warrant a PTSD diagnosis.  Rather, they appear to be better explained by the Veteran's other diagnoses, which are consistent with the most recent VA treatment records and prior examinations.  

However, VA treatment records and a November 2006 examination report, contradict the VA examiner's opinion and reflect a PTSD diagnosis related to service.  VA records from October 2005 to February 2008 show Axis I diagnosis of PTSD related to service.  A November 2006 VA examination also shows a diagnosis of PTSD and notes the Veteran's "main stressor in his mind has been a situation when he was in the barracks in a place in Vietnam called Tuy Hoa . . . .  His compound got hit . . . ."  The November 2006 VA examination report and subsequent VA treatment records, link the Veteran's PTSD symptoms, including his nightmares, to the mortar attacks in Vietnam.  

VA previously denied this claim finding that there was no evidence of the existence of a current PTSD diagnosis.  However, after reviewing the record and weighing the medical evidence, the evidence is at least in equipoise that the Veteran has PTSD, which has been linked to confirmed mortar attacks in service by several mental health professionals.  

Accordingly, while resolving any reasonable doubt in the Veteran's favor, the Board concludes that the competent evidence of record reasonably supports the Veteran's claim, and that service connection for a variously diagnosed psychiatric disorder, to include PTSD, is warranted.  


ORDER

New and material evidence to reopen a claim of entitlement to service connection for PTSD has been received.

Service connection for a variously diagnosed psychiatric disorder, to include PTSD, is granted. 


REMAND

VA treatment records indicate that the Veteran is receiving disability benefits from the Social Security Administration (SSA).  The Veteran's SSA records are not associated with the claims file.  As these records may contain pertinent information as to the Veteran's appeal, they must be obtained.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

At the February 2016 hearing, the Veteran testified that his bilateral pes planus prevents him from working.  He testified that he is in constant pain when sitting, walking, or standing.  A September 2011 VA examiner noted that the Veteran's bilateral pes planus makes "employment that requires periods of walking or standing very difficult."  The Board finds that the Veteran's testimony and the September 2011 VA examiner's opinion reasonably raise the issue of TDIU pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  Therefore, an opinion addressing the Veteran's functional impairment should also be obtained on remand.

The Board also finds that referral to the Director of Compensation and Pension Service for extraschedular consideration is necessary in this instance.  Considering referral for an extraschedular rating involves a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplates the Veteran's disability picture.  See Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular rating is adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability, then the second inquiry is whether the claimant's exceptional disability exhibits other related factors such as those provided by the regulations as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted.  Extraschedular ratings are limited to cases in which it is impractical to apply the regular standards of the rating schedule because there is an exceptional or unusual disability picture, with such related factors as frequent hospitalizations or marked interference with employment.

As stated above, the Veteran contends that his foot condition affects his ability to work.  At the February 2016 hearing, the Veteran testified that he worked previously as a security guard; however he is unable to currently perform any job duties as he has difficulty walking.  In addition to walking, the Veteran stated that his bilateral pes planus causes pain when sitting and standing.  A September 2011 VA examiner noted that the Veteran's bilateral pes planus makes "employment that requires periods of walking or standing very difficult."  The Board notes that the Veteran is a high school graduate and has work experience as a truck and taxi driver.  Given the Veteran's education, work experience, and his testimony at the February 2016 hearing, the Board finds that the Veteran's claim should be referred to the Director of Compensation and Pension Service for extraschedular consideration in the first instance.

Since the record is being returned, updated treatment records should be obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Please contact the Social Security Administration and obtain any administrative decisions and all medical records used in adjudicating the Veteran's award of disability benefits.

2. Please contact the Veteran and obtain the names, addresses, and approximate dates of treatment for all medical care providers, VA and non-VA, that treated the Veteran for his pes planus.  After obtaining the appropriate releases, those records not already associated with the claims folder should be obtained and associated with the claims folder.

3. Then, obtain an appropriate examination with a medical opinion regarding the functional effect that the Veteran's service-connected pes planus, standing alone, has on his daily activities, to include his ability to work.  The claims folder and copies of all pertinent records should be made available to the opinion provider for review.  Specifically, the opinion provider is asked to comment as to: (1) the functional impact of the Veteran's service-connected pes planus alone on his ability to perform sedentary type of work and manual type of work; (2) a discussion of the Veteran's level of education, special training, and previous work experience; and (3) an assessment of the type or types of employment in which the Veteran would be capable of engaging considering his current service-connected pes planus only, given his current skill set and educational background.

In doing so, the opinion provider is asked to disregard the Veteran's age or any impairment caused by other service-connected or nonservice-connected disabilities.  

The opinion provider is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the opinion provider should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4. Then, please refer the case to the Director, Compensation Service for consideration of the Veteran's entitlement to an extraschedular evaluation under Diagnostic Code 5276 for pes planus  and entitlement to a TDIU under the provisions of 38 C.F.R. § 4.16(b).

5. Thereafter, if any decision, to include a decision by the Director, VA Compensation Service, is not fully favorable to the Veteran, please issue a supplemental statement of the case and afford the Veteran and his representative an opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


